Order, Supreme Court, Bronx County (Bertram Katz, J.), entered June 12, 1997, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
*247We agree with the IAS Court that an issue of fact as to whether plaintiffs assailants were intruders in the senior citizens residence where plaintiff was visiting his mother is raised by the affidavit of an eyewitness, who stated that the assailants, who were not senior citizens and were loitering in front of the building when she and plaintiff arrived, followed plaintiff into the lobby through a door with a broken lock (compare, Burgos v Aqueduct Realty Corp., 245 AD2d 221 [plaintiff could only speculate as to the means of entry]).
Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.